DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/2021 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8-17 are rejected under 35 U.S.C. 103 as being unpatentable over Schweitzer (Publication No. U.S. 2011/0310244 A1) in view of Eom (Publication No. U.S. 2004/0263836 A1).
Regarding claim 1, Schweitzer shows in Figs. 2-3 and 5 an automatic optical
inspection device (100, i.e., system for detecting a defect on or in a substrate 120) for
inspecting an object (120, i.e., substrate) under inspection carried on a workpiece stage (130), comprising: a plurality of detectors (image sensors (162-1) thru (162-4)) for capturing images of the object under inspection; a plurality of light sources (first light source (142) and second light source (442)) for illuminating the object under inspection with different illumination modes; and a synchronization controller (190, i.e., controlling module) signal-coupled to the plurality of detectors and the plurality of light sources, the synchronization controller (190) configured to directly or indirectly control the plurality of detectors ( ) and the plurality of light sources based on a position of the object under inspection so that each of the plurality of detectors and the plurality of light sources is individually activated and deactivated according to a corresponding timing sequence (paragraph 0063), such that: each of the plurality of detectors is able to capture images of the object under inspection in an illumination mode provided by a corresponding one of the plurality of light sources; and when one of the plurality of light sources is illuminating the object under inspection, only one of the plurality of detectors corresponding to the one of the plurality of light sources is activated (first and second light sources with detectors (161) are alternately switched paragraph 0044-0045, also in paragraph 0049, individual detectors (161-1 to 161-4) may be switched individually); wherein the workpiece stage (130) being able to send out a first signal (trigger pulse sequence, paragraph 0063), upon reaching a predetermined position (displacement);   wherein the synchronization controller (190) is configured to receive the first signal sent by the workpiece stage (130) and provide a plurality of second signals (imaging component, Fig. 9) to the plurality of detectors (161-1 to 161-4). Schweitzer does not disclose wherein each of the plurality of detectors is able to send a fourth signal to the synchronization controller when activated, and wherein the synchronization controller is further configured to after receipt of the fourth signal produce and send a third signal to a corresponding one of the plurality of light sources to activate the corresponding one of the plurality of light sources. Eom discloses in (paragraph 0026, lines 15-21) wherein each of the plurality of detectors is able to send a fourth signal to the synchronization controller when activated, and wherein the synchronization controller (combination of clock generator and phase locked loop with second, third or fourth signal) is further configured to after receipt of the fourth signal produce and send a third signal to a corresponding one of the plurality of light sources to activate the corresponding one of the plurality of light sources. It would have been obvious to one of ordinary skill in the art to provide a fourth signal such as disclosed in Eom to the device of Schweitzer for the purpose of producing additional synchronization signals for additional apparatus functions. 
Regarding claim 2, Schweitzer shows in Figs. 2-3 and 5 wherein the synchronization controller (190) is further signal-coupled to the workpiece stage (130), and wherein the position of the object (120) under inspection is obtained from a first signal sent by the workpiece stage (130) to the synchronization controller (190). 
 	Regarding claim 3, Schweitzer shows in Figs. 2-3 and 5 further comprising a master computer signal-coupled to each of the plurality of detectors (161-1 to 161-4), the plurality of light sources (142, 442), the workpiece stage (130) and the synchronization controller (190). 
Regarding claim 4, Schweitzer discloses wherein the synchronization controller (190) is configured to control the activation and deactivation of each of the plurality of detectors (161-1 to 161-4) by sending a plurality of second signals (imaging component, Fig. 9) to the plurality of detectors (161-1 to 161-4)(paragraph 0044, lines 11-14).  
Regarding claim 8, Schweitzer discloses wherein the plurality of light sources comprises at least two of a bright-field light source (142), a dark-field light source (442) and an infrared light source. 
Regarding claim 9, Schweitzer discloses wherein the plurality of light sources (442, 142) are pulsed light generators (paragraph 0038, lines 7-10). 
Regarding claim 10, wherein the pulsed light generators are flickering LEDs or flickering Xe lamps (paragraph 0035). 
Regarding claim 11, Schweitzer discloses wherein the infrared light source is an infrared LED that emits light with a wavelength of 780 nm or longer (may be of any spectral range as long as image sensors (161) may be photosensitive to light emitted by the light sources, paragraph 0043)
Regarding claim 12, Schweitzer discloses wherein the object under inspection is a wafer (120), an LED substrate or a TFT panel. 
Regarding claim 13, Schweitzer discloses wherein a number of the plurality of detectors is equal to a number of the plurality of light sources.
Regarding claim 14,  Schweitzer discloses an automatic optical inspection (AM) method for inspecting an object under inspection carried on a workpiece stage (120), comprising: providing a plurality of detectors (161-1 to 161-4) for capturing images of the object under inspection, a plurality of light sources (142 and 442) for illuminating the object under inspection with different illumination modes and a synchronization controller (190, i.e., controlling module) signal-coupled to the plurality of detectors and the plurality of light sources (142 and 442);  and directly or indirectly controlling, by the synchronization controller (190), the plurality of detectors (161-1 to 161-4)(paragraph 0063, lines 18-21) and the plurality of light sources (142 and 442) based on a position of the object under inspection so that each of the plurality of detectors and the plurality of light sources is individually activated and deactivated according to a corresponding timing sequence (see Fig. 5), such that: each of the plurality of detectors is able to capture images of the object under inspection in an illumination mode (bright-field and dark-field) provided by a corresponding one of the plurality of light sources;  and when one of the plurality of light sources is illuminating the object under inspection, only one of the plurality of detectors corresponding to the one of the plurality of light sources (141) is activated (paragraph 0049); a method  providing the workpiece stage (130) being able to send out a first signal (trigger pulse sequence, paragraph 0063)  upon reaching a predetermined position (substrate displacement); wherein the synchronization controller (190) is configured to receive the first signal sent by the workpiece stage (130) and provide a plurality of second signals (imaging component, Fig. 9) to the plurality of detectors (161-1-161-4). Schweitzer does not disclose wherein each of the plurality of detectors is able to send a fourth signal to the synchronization controller when activated, and wherein the synchronization controller is further configured to, after receipt of the fourth signal produce and send a third signal to a corresponding one of the plurality of light sources to activate the corresponding one of the plurality of light sources. Eom discloses in (paragraph 0026, lines 15-21) discloses wherein each of the plurality of detectors is able to send a fourth signal to the synchronization controller (combination of clock generator and phase locked loop with second, third or fourth signal) when activated, and wherein the synchronization controller is further configured to, after receipt of the fourth signal produce and send a third signal to a corresponding one of the plurality of light sources to activate the corresponding one of the plurality of light sources. It would have been obvious to one of ordinary skill in the art to provide a fourth signal such as disclosed in Eom to the device of Schweitzer for the purpose of producing additional synchronization signals for additional apparatus functions. 
Regarding claim 15, Schweitzer further discloses comprising the steps of: S1) moving the object under inspection to a measurement position and sending a first signal to the synchronization controller (190), by the workpiece stage (130) on which the object (substrate 120) under inspection is carried;  S2) sending a second signal to a first detector (142) of the plurality of detectors by the synchronization controller (190), thereby triggering an activation of the first detector;  S3) sending a third signal to a first light source of the plurality of light sources by the synchronization controller (190), emitting a first pulsed light by the first light source (142) during the activation of the first detector (161-1), and obtaining images of the object under inspection by the first detector under an illumination of the first light source;  S4) subsequent to completion of the illumination of the first light source (142), sending another second signal to a second detector (161-2) of the plurality of detectors by the synchronization controller (190), thereby triggering an activation of the second detector (161-2);  S5) after the first detector is deactivated, sending another third signal to a second light source (442) of the plurality of light sources by the synchronization controller (190), emitting a second pulsed light by the second light source (442) during the activation of the second detector, and obtaining images of the object under inspection by the second detector under an illumination of the second light source;  and S6) moving the object under inspection to a new measurement position and sending another first signal to the synchronization controller by the workpiece stage (120), and repeating steps S2)-S6) until images of the object under inspection have been captured at all measurement positions by the plurality of detectors (161) under the illumination of the plurality of light sources (142, 442)).
Regarding claim 16,  Schweitzer further discloses a method  comprising: providing a master computer signal-coupled (from controller (690) to each of the plurality of detectors (161), the plurality of light sources (142, 442), the workpiece stage (130) and the synchronization controller (190);  and setting parameters of the synchronization controller, parameters of the plurality of detectors, brightness levels of the plurality of light sources and controlling a movement of the workpiece stage (130), by the master computer (190). 
Regarding claim 17, Schweitzer further discloses comprising the steps of: S1) moving (130) the object under inspection to a measurement position and sending a first signal to the synchronization controller (190), by the workpiece stage (130) on which the object (120, i.e., substrate) under inspection is carried;  S2) sending a second signal to a first detector (161-1) of the plurality of detectors by the synchronization controller (190), thereby triggering an activation of the first detector (161-1);  S3) sending a third signal to a first light source (142) of the plurality of light sources by the first detector so as to trigger the first light source (142) to emit a first pulsed light during the activation of the first detector (161-1) and obtaining images of the object (120) under inspection by the first detector under an illumination of the first light source;  S4) subsequent to completion of the illumination of the first light source, sending another second signal to a second detector (161-2) of the plurality of detectors by the synchronization controller (190), thereby triggering an activation of the second detector (161-2);  S5) after the first detector is deactivated, sending another third signal to a second light source (442) of the plurality of light sources (161, 442) by the second detector so as to trigger the second light source (442) to emit a second pulsed light during the activation of the second detector obtaining images of the object under inspection by the second detector (161-2) under an illumination of the second light source;  and S6) moving the object (120) under inspection to a new measurement position and sending another first signal to the synchronization controller by the workpiece stage (130), and repeating steps S2)-S6) until images of the object under inspection have been captured at all measurement positions by the plurality of detectors under the illumination of the plurality of light sources.
Response to Arguments
5.	Applicant’s arguments, see pages 6-9, filed 03/25/2021, 
In response to applicant’s argument that Schweitzer does not send any signal during movement or scanning of the substrate 120, the examiner submits that claims 1 and 14 do not recite sending signals during movement of the stage.
In response to applicant’s arguments that Schweitzer fails to disclose “the workpiece stage being able to send out a first signal upon reaching a predetermined position” the examiner disagrees. Schweitzer points out in paragraph 0063 that the controlling module both senses and calculates displacement of the wafer based on the expression: L = P/M divided by n number of working periods T using a sequence of pulses. Therefore, the combination of Schweitzer and Eom still discloses claims 1 and 14.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Rekowski (Publication No. U.S.  2009/0206066 A1) discloses position-based laser trigger for scanner.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN WYATT whose telephone number is (571)272-5974. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN WYATT/Examiner, Art Unit 2878 





/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878